Citation Nr: 1646724	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

This case has previously been before the Board in July 2014, June 2015, and April 2016.  In April 2016, the Board remanded this claim for the purpose of obtaining an addendum VA medical opinion, which was provided in July 2016.  That development having been completed, this claim is now ready for appellate review.

To the extent that PTSD has been excluded from the Veteran's acquired psychiatric disorder claim on appeal, the Board notes that a claim for entitlement to service connection for PTSD was denied in a May 2011 rating decision.  The Veteran did not appeal that claim.  While Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed, this is not a case in which VA has overlooked the issue of entitlement to service connection for PTSD.  Rather, it was specifically denied by the RO, and the Veteran did not subsequently appeal.  Therefore, the Board finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, other than PTSD, is causally related to, or aggravated by, his active military service or a service-connected disability.
2.  The earliest post-service evidence of an acquired psychiatric disorder is more than two decades after the Veteran's active military service and is not related to his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).    

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing a statement of the case in January 2014 and an SSOC in October 2014, October 2015, and again in September 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service personnel records, post-service VA and private medical records, and lay statements from the Veteran and his wife in support of his claim.  The Veteran has not identified any other evidence relevant to his claim that has not been obtained.  However, the RO has been unable to locate the Veteran's in-service treatment records after multiple attempts from multiple sources.  

The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records (STRs).  The RO first submitted an information request in April 2009, asking for the Veteran's medical and dental records.  In June 2009, the National Personnel Records Center (NPRC) responded that the Veteran's records were fire-related and that there are no STRs or SGOs (Surgeon General reports).  In July 2010, the RO issued a Formal Finding of the Unavailability of Service Treatment Records.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The record also demonstrates that the Veteran has received disability benefits from the Social Security Administration (SSA).  In January 2016, SSA determined that the Veteran's social security medical records cannot be located and, therefore, are unavailable for review as the medical records have been destroyed.  SSA reported that all efforts to obtain the needed information have been exhausted and, based on these facts, it determined that further attempts to obtain the records would be unsuccessful.  In light of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).
 
The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown. 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's STRs and social security records.

Finally, the Veteran was also provided VA examinations for his claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, in April 2009, April 2013, September 2014, and September 2015.  Additionally, an addendum opinion was obtained in July 2016.  Review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for an Acquired Psychiatric Disorder, other than PTSD

Direct service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310.  Establishing service-connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists; and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; See also Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309(a).  In this case, the Veteran has been diagnosed with an acquired psychiatric disorder, to include anxiety, dysthymic disorder, and vascular neurocognitive disorder (i.e. dementia, vascular type).  However, anxiety, dysthymic disorder, and vascular neurocognitive disorder are not considered to be a "chronic disease" under 38 C.F.R. §§ 3.309, 3.384 (2015).  Therefore, service connection for an acquired psychiatric disorder on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  A layperson is generally not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran is seeking service connection for an acquired psychiatric disorder, other than PTSD, on the basis that it was incurred in or aggravated by service.

Regarding direct service connection, the Veteran's post-service treatment records, both private and VA, indicate that the Veteran was diagnosed with dementia, vascular type in April 2013.  Therefore, the Veteran has a current disability.

The Board notes that the apparent diagnoses of anxiety in January 1979 and dysthymic disorder in December 1984 were made prior to the pendency of the claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and are not sufficient for a finding of a current disability.

Turning to whether there is a nexus between the Veteran's acquired psychiatric disorder and his active military service, as mentioned above, the Veteran's STRs are unavailable.  In July 1977, the Veteran filed a claim for nonservice-connected pension.  The Veteran reported that his acquired psychiatric disorder, claimed as nervous condition, first manifested in 1976, or approximately two decades after separation from service.  However, an October 1977 VA psychiatric evaluation revealed no mental disorder.  A January 1979 private gastrointestinal evaluation appears to reflect a diagnosis of anxiety, where the examiner stated that "there are signs of anxiety which can be solved by reassurance of patient."

In September 1979, the Veteran filed a claim for nonservice-connected pension.  The Veteran reported that his acquired psychiatric disorder first manifested in 1974, or approximately two decades after separation from service.
  
In July 1981, the Veteran's wife submitted a statement in support of the Veteran's claim for nonservice-connected pension stating that the Veteran was afraid of going outside, doesn't look for conversation with anybody, and that he gets upset and irritated for even little things.  Additionally, at an August 1981 DRO hearing, the Veteran's wife testified that the Veteran was nervous, didn't like to go out with his kids, and once threw a pitcher of water at her.

In November 1984, the Veteran filed a claim for nonservice-connected pension.  The Veteran did not indicate when his acquired psychiatric disorder, claimed as nervous condition, first manifested.  In December 1984, the Veteran was provided a VA psychiatric evaluation, where he was diagnosed with dysthymic disorder.  The examiner noted that the Veteran looked anxious and depressed, disoriented in time, with memory problems and poor concentration and calculation.

The RO received the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition, in April 2009.  The Veteran reported that the disorder first manifested in 1957-58.  The Board notes that this differs substantially from the Veteran's earlier statements regarding the onset of his acquired psychiatric disorder.  The Veteran was afforded a VA PTSD examination in April 2009; however, the examination did not reveal a formal diagnosis for PTSD.  The examiner stated that the Veteran's cognitive impairment overshadows any other psychiatric symptoms he might be exhibiting at the present time and no other mental disorder was found.

In April 2013, the Veteran was provided a VA mental disorders examination, where the examiner diagnosed the Veteran with dementia, vascular type (i.e. vascular neurocognitive disorder).  The examiner opined that the Veteran's dementia is less likely as not (less than 50 percent probability) caused by or a result of his combat experience in Korea.  The examiner further stated the Veteran is likely not suffering from PTSD, but from dementia that is characterized by recalling long past events (to the detriment of contemporaneous events), such as his combat experiences.  The examination results did not reveal the presence of any other mental disorders.

In September 2014, the Veteran was provided a VA mental disorders examination by the same examiner who conducted the April 2013 examination.  In discussing the findings from the April 2009 PTSD examination, the examiner stated that it was common for people who develop memory difficulties to discuss mostly very old memories, in a sense hiding that they have lost the ability to remember events closer in time.  The examiner stated that "this appears to be the case" with the Veteran.  Although the examiner stated that there was no doubt that the Veteran was in combat in Korea, "symptoms remindful of PTSD" only occur after the Veteran had a brain infarct discovered in 2005.

In September 2015, the Veteran was provided a VA mental disorders examination, where the examiner found a current mental disorder diagnosis of vascular neurocognitive disorder (i.e. dementia).  No other mental disorder was diagnosed.

In July 2016, an addendum opinion was obtained from the examiner who conducted the Veteran's September 2015 VA mental disorders examination.  Aside from a vascular neurocognitive disorder, the examiner stated that no other mental condition was found during the September 2015 examination, as the Veteran did not fulfill the diagnostic criteria for a formal diagnosis other than vascular neurocognitive disorder.  The examiner further stated that the Veteran was found with some disturbance of mood, including occasional feeling of sadness and anxiety, but explained that these are not a full mental condition.  

The examiner explained that although the Veteran's VA treatment records note a diagnosis of generalized anxiety disorder and previous mental evaluations contain diagnoses of anxiety and dysthymic disorder, she was unable to render an opinion, without mere speculation, because the Veteran's September 2015 mental examination was negative for a formal diagnosis other than vascular neurocognitive disorder.  The examiner opined that a link between the veteran's mild vascular neurocognitive disorder and his military combat experiences cannot be made. 

Based upon the evidence of record, the Board finds that there is no competent evidence that an acquired psychiatric disorder had its onset in service or within a year of service discharge or is otherwise etiologically related to service, and no consistent, credible lay evidence of continuity of symptomatology suggesting an association to service.  The record contains no evidence of any mental health symptoms in service, at discharge, or after his separation from active service for more than 20 years.  Furthermore, there is no competent medical opinion of record which even suggests that the Veteran's acquired psychiatric disorder may be the result of his military service.

The Board recognizes that on his April 2009 claim, the Veteran reported that he had suffered from an acquired psychiatric disorder since 1957-58.  However, the Board concludes that the Veteran's present recollection is not accurate and reliable, as it is contradicted by statements he made closer in time to the onset of his symptoms when his memory was more likely to have been accurate. 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing an acquired psychiatric disorder or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medically qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus.
The Board acknowledges that the Veteran is currently service-connected for bilateral lower extremity cold injury residuals, bilateral knee osteoarthritis, and bilateral Achilles tendinitis.  The evidence of record does not reflect, and the Veteran does not contend, that his acquired psychiatric disorder, other than PTSD, is secondary to or aggravated by a service-connected disability.
  
Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder.  That is, the evidence does not show that an acquired psychiatric disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that an acquired psychiatric disorder has existed continuously since service.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, claimed as nervous condition, is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, claimed as nervous condition, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


